 
 
II 
110th CONGRESS 1st Session 
S. 1316 
IN THE SENATE OF THE UNITED STATES 
 
May 7, 2007 
Mrs. Feinstein (for herself, Mr. Durbin, and Mr. Kennedy) introduced the following bill; which was read twice and referred to the Committee on the Judiciary 
 
A BILL 
To establish and clarify that Congress does not authorize persons convicted of dangerous crimes in foreign courts to freely possess firearms in the United States. 
 
 
1.Short titleThis Act may be cited as the Firearms by Foreign Convicts Clarification Act of 2007. 
2.Definitions 
(a)CourtsSection 921(a) of title 18, United States Code, is amended by adding at the end the following: 
 
(36)The term any court includes any Federal, State, or foreign court. . 
(b)Exclusion of certain feloniesSection 921(a)(20) of title 18, United States Code, is amended— 
(1)in subparagraph (A), by striking any Federal or State offenses and inserting any Federal, State, or foreign offenses; 
(2)in subparagraph (B), by striking any State offense classified by the laws of the State and inserting any State or foreign offense classified by the laws of that jurisdiction; and 
(3)in the matter following subparagraph (B), in the first sentence, by inserting before the period the following: , except that a foreign conviction shall not constitute a conviction of such a crime if the convicted person establishes that the foreign conviction resulted from a denial of fundamental fairness that would violate due process if committed in the United States or from conduct that would be legal if committed in the United States. 
(c)Domestic violence crimesSection 921(a)(33) of title 18, United States Code, is amended— 
(1)in subparagraph (A), by striking subparagraph (C) and inserting subparagraph (B); and 
(2)in subparagraph (B)(ii), by striking if the conviction has and inserting the following: 
 if the conviction—
(I)occurred in a foreign jurisdiction and the convicted person establishes that the foreign conviction resulted from a denial of fundamental fairness that would violate due process if committed in the United States or from conduct that would be legal if committed in the United States; or 
(II)has . 
3.PenaltiesSection 924(e)(2)(A)(ii) of title 18, United States Code, is amended— 
(1)by striking an offense under State law and inserting an offense under State or foreign law; and 
(2)by inserting before the semicolon the following: , except that a foreign conviction shall not constitute a conviction of such a crime if the convicted person establishes that the foreign conviction resulted from a denial of fundamental fairness that would violate due process if committed in the United States or from conduct that would be legal if committed in the United States. 
 
